DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the orthopedic device" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.  No orthopedic device is previously mentioned in the claim.  Rephrasing this to instead recite “an orthopedic device” would resolve this.
Claim 1 recites the limitation "the corresponding to the coordinates proximate to the model" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.  No such coordinates are previously mentioned in the claim, only a general array of coordinates.  Rephrasing this to delete the word “the” would resolve this.
Claims 2-20 inherit these issues and do not correct them.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summit (US 8613716 B2).
Regarding Claim 1:
Summit teaches:
providing a schematic including a model representing a body part for which the orthopedic device is intended; (col 10 line 58-65, The cast or brace is preferably designed by an industrial designer using a Computer Aided Design (CAD) computer program. The mechanical data for a patient can be obtained from photographs of the patient's body. This body data is then digitized and input into a CAD program that is referenced to design the cast or brace.)
providing at least one array of coordinates and indicia corresponding to the coordinates proximate to the model at a plurality of locations along the model; (col 11 line 7-16, For example, a leg brace is created for a patient using a CAD system. The leg brace can include an upper leg, knee, lower leg, and foot and have an interior surface that matches the mechanical dimensions and surface contours of the patient's leg. In order to accurately create an interior surface that matches the patient's leg, the surface counters of the user's leg are measured. ... outer surface measurements which can be a set of 3-dimensional coordinates; col 6 line 53-60, The program triangulates the reference points through photogrammetry also known as digital image correlation to determine a surface geometry of the body. In addition to the reference points, additional features of the device as marked on the patient are also shown in the images and visible to the CAD program operator.; col 13 line 40-51)
providing a scale set corresponding to the at least one array of coordinates; (col 12 line 49-60, To scale a photogrammetric measurement, at least one known distance is required …  use a fixture with targets on it and measure the fixture along with the object … it can be used to scale the other measurements between reference points on the object. Such fixtures are commonly called scale bars.;)
taking measurements according to the at least one array of coordinates and indicia from an actual body part, and (col 11 line 15-30, obtain the outer surface measurements which can be a set of 3-dimensional coordinates that define the outer surface of the patient's leg or any other body part … The photogrammetry process will produce a set of 3-dimensional coordinates representing a surface of an object from the measurements obtained)
using the measurements to make a custom-fit orthopedic device. (Abstract, The images are used to determine the contours of the body and the other markings are located and used to design the custom device. The custom device can be fabricated as a single piece structure or in multiple pieces that are assembled to complete the custom device; col 4 line 60-65,  fabricating a custom brace, cast or device based upon scan data from a patient)

Regarding Claim 2:
Summit teaches:
wherein each of the coordinates of the at least one array of coordinates includes an indicator comparable to the actual body part relative to the model. (col 13 line 40-51, In order to get the body contour information, pictures are taken of the patient 101 wearing the marked body suit 103 from various angles around the entire circumference so that all surfaces of the body that will be covered by the brace. Each photograph should include at least twelve of the reference points. By processing the photographs and triangulating the reference points and other lines and markings in the photographs, the coordinates representing the body surface can be obtained.)

Regarding Claim 3:
Summit teaches:
marking at least one indicator based on a location of the actual body part relative to the model in the at least one array of coordinates. (col 13 line 40-51, In order to get the body contour information, pictures are taken of the patient 101 wearing the marked body suit 103 from various angles around the entire circumference so that all surfaces of the body that will be covered by the brace. Each photograph should include at least twelve of the reference points. By processing the photographs and triangulating the reference points and other lines and markings in the photographs, the coordinates representing the body surface can be obtained.; col 6 line 53-60, The program triangulates the reference points through photogrammetry also known as digital image correlation to determine a surface geometry of the body.)

Regarding Claim 4:
Summit teaches:
wherein the schematic includes at least two arrays of coordinates. (col 12 line 4-12, Consequently, the camera's position which is defined by three coordinates, and where it is aimed which is defined by three angular coordinates must be known. Thus, although three values are needed to define the X, Y and Z coordinates of a target point, six values may be required to define a point on a picture, XYZ coordinates for position, and XYZ angles for the aiming direction.)

Regarding Claim 5:
Summit teaches:
wherein the scale set includes a plurality of different scales arranged in an order corresponding to indicia. (col 12 line 49-60, To scale a photogrammetric measurement, at least one known distance is required …  use a fixture with targets on it and measure the fixture along with the object … it can be used to scale the other measurements between reference points on the object. Such fixtures are commonly called scale bars.; examiner notes a scale bar as would be understood by one of ordinary skill in the art as a term of the art includes multiple different scales on it, and the photogrammetric scaling disclosed allows for numerically arbitrary scaling based on the scale bar (equivalent to a set with an arbitrarily large number of members))

Regarding Claim 6:
Summit teaches:
comparing a plurality of different scales to an actual ruler having dimensions; (col 12 line 49-60, To scale a photogrammetric measurement, at least one known distance is required …  use a fixture with targets on it and measure the fixture along with the object … it can be used to scale the other measurements between reference points on the object. Such fixtures are commonly called scale bars.; examiner notes a scale bar as would be understood by one of ordinary skill in the art as a term of the art falls within the scope of a ruler)
selecting one of the plurality of different scales closest to the dimensions of the actual ruler. (col 12 line 49-60, To scale a photogrammetric measurement, at least one known distance is required …  use a fixture with targets on it and measure the fixture along with the object … it can be used to scale the other measurements between reference points on the object. Such fixtures are commonly called scale bars.; examiner notes the scale bar is used to scale the measurements, equivalent to selecting the scaling parameters.)

Regarding Claim 18:
Summit teaches:
wherein the schematic defines a region having an elongate scale for measuring a circumference or distance about a portion of the body part. (col 12 line 49-60, To scale a photogrammetric measurement, at least one known distance is required …  use a fixture with targets on it and measure the fixture along with the object … it can be used to scale the other measurements between reference points on the object. Such fixtures are commonly called scale bars.; examiner notes a scale bar's scales fall within the scope of "elongate" absent further definition in the claim.)

Regarding Claim 19:
Summit teaches:
wherein the schematic is provided on a single sheet of paper or by a portable digital device. (col 18 line 60-65, are virtually combined by the CAD program and displayed on the computer screen; the system is also described as being portable, see col 10 line 60-65, The photo equipment is also portable, so it can be easily transported to patient's location)

Regarding Claim 20:
Summit teaches:
entering coordinates obtained from the schematic into a form; (col 18 line 58-62, The designer can input the dimensions of the brace 310 and define the center area of the brace 310 that requires the slots 325.)
prompting a user to enter a measurement according to one of the at least one array of coordinates in at least one field. (col 18 line 58-62, The designer can input the dimensions of the brace 310 and define the center area of the brace 310 that requires the slots 325.; col 29 line 45-50, the CAD system can include a graphical user interface (GUI) that allows the designer to easily change the appearance of the brace or cast)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Summit (US 8613716 B2) in view of Rogus (Rogus, R. D., Stern, R. L., & Kubo, H. D. (1999). Accuracy of a photogrammetry‐based patient positioning and monitoring system for radiation therapy. Medical Physics, 26(5), 721-728.).
Regarding Claim 7:
Summit does not teach in particular, but Rogus teaches:
wherein the schematic displays at least one alignment target corresponding to a feature common to body parts including the body part. (p.722, The system may be used to actively position patients by sending the desired treatment table coordinates to the control system, or to passively monitor a patient’s position and motion during treatment. The photogrammetry system may also be used to test the effectiveness of immobilization devices by measuring the repeatability of the patient’s position within the device and the amount of motion allowed by the device.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the target positioning and marking system of Rogus to the photogrammetry measurements in the design system of Summit, in order to actively position patients, and to passively monitor a patient’s position and motion during analysis (Rogus, Abstract).

Regarding Claim 8:
Summit teaches:
marking the at least one indicator corresponding to the at least one alignment target according to a location of the actual body part. (col 13 line 20-32,  In FIG. 1, the doctor has drawn a circle around this portion of the patient's body so that the brace can be designed with a cut out for this area. The doctor can also make notes on the body suit 103. The doctor has written "L6" to indicate the location of the L6 disk. The doctor has also marked a cross 111 at the greater trochanter of the femur and dashed lines at the shoulder blades 113. These anatomical locations are important in the design of the brace and are therefore marked on the body suit 103. Because photogrammetry uses photographs, the digital pictures will record all of the lines or other markings)
Summit does not teach in particular, but Rogus teaches:
aligning the actual body part to the at least one alignment target; (p.722, The system may be used to actively position patients by sending the desired treatment table coordinates to the control system, or to passively monitor a patient’s position and motion during treatment. The photogrammetry system may also be used to test the effectiveness of immobilization devices by measuring the repeatability of the patient’s position within the device and the amount of motion allowed by the device.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the target positioning and marking system of Rogus to the photogrammetry measurements in the design system of Summit, in order to actively position patients, and to passively monitor a patient’s position and motion during analysis (Rogus, Abstract).

Regarding Claim 9:
Summit does not teach in particular, but Rogus teaches:
wherein the schematic displays at least one reference line over the model for locating the actual body part relative to the at least one reference line. (p.723, Colored lines are displayed next to each marker on the system monitors; these lines indicate the direction and distance that each marker needs to be moved to position it where it was during simulation.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the target positioning and marking system of Rogus to the photogrammetry measurements in the design system of Summit, in order to actively position patients, and to passively monitor a patient’s position and motion during analysis (Rogus, Abstract).

Regarding Claim 10:
Summit does not teach in particular, but Rogus teaches:
wherein the at least one alignment target corresponds to the at least one reference line. (p.723, Colored lines are displayed next to each marker on the system monitors; these lines indicate the direction and distance that each marker needs to be moved to position it where it was during simulation.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the target positioning and marking system of Rogus to the photogrammetry measurements in the design system of Summit, in order to actively position patients, and to passively monitor a patient’s position and motion during analysis (Rogus, Abstract).

Regarding Claim 11:
Summit does not teach in particular, but Rogus teaches:
wherein the schematic displays a baseline and at least one positioning line for comparing at least two portions of the actual body part relative to one another. (p.723, Colored lines are displayed next to each marker on the system monitors; these lines indicate the direction and distance that each marker needs to be moved to position it where it was during simulation.; p.722, The system may be used to actively position patients by sending the desired treatment table coordinates to the control system, or to passively monitor a patient’s position and motion during treatment. The photogrammetry system may also be used to test the effectiveness of immobilization devices by measuring the repeatability of the patient’s position within the device and the amount of motion allowed by the device.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the target positioning and marking system of Rogus to the photogrammetry measurements in the design system of Summit, in order to actively position patients, and to passively monitor a patient’s position and motion during analysis (Rogus, Abstract).

Regarding Claim 12:
Summit does not teach in particular, but Rogus teaches:
wherein the at least one positioning line is arranged obliquely relative to the baseline. (examiner notes when this limitation is read in view of the features of claim 11, this is the result of the position of a body part imaged by the system and is not a structural feature of the system - it would occur when the actual body part is not aligned with the target, in view of this an unaligned target of the reference as cited for claim 11's features would fall within the scope of this language.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the target positioning and marking system of Rogus to the photogrammetry measurements in the design system of Summit, in order to actively position patients, and to passively monitor a patient’s position and motion during analysis (Rogus, Abstract).

Regarding Claim 13:
Summit does not teach in particular, but Rogus teaches:
wherein at least one alignment target is located along the at least one positioning line. (p.723, Colored lines are displayed next to each marker on the system monitors; these lines indicate the direction and distance that each marker needs to be moved to position it where it was during simulation.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the target positioning and marking system of Rogus to the photogrammetry measurements in the design system of Summit, in order to actively position patients, and to passively monitor a patient’s position and motion during analysis (Rogus, Abstract).

Regarding Claim 14:
Summit does not teach in particular, but Rogus teaches:
wherein the schematic displays a plurality of sizing lines indexed incrementally away from the baseline. (p.723, Colored lines are displayed next to each marker on the system monitors; these lines indicate the direction and distance that each marker needs to be moved to position it where it was during simulation.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the target positioning and marking system of Rogus to the photogrammetry measurements in the design system of Summit, in order to actively position patients, and to passively monitor a patient’s position and motion during analysis (Rogus, Abstract).

Regarding Claim 15:
Summit teaches:
wherein the baseline corresponds to a dorsal side of a hand, and (col 8 line 26-27, A similar modular brace can be used for an injured hand, leg or foot. col 26 line 10-15, For example, when a patient injures a hand, the entire hand may initially need to be placed in a modular brace that includes different modules for the wrist, palm, fingers and thumb; examiner notes that photogrammetry measurement of the hand for a brace as described in the reference would involve imaging it from the dorsal and palmar sides, and that using the dorsal side for the baseline is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In this case, a baseline for the features of Rogus is necessary and must be chosen, there are a finite number of reasonable angles that can be used of the hand for one, and one of ordinary skill in the art could reasonably choose the dorsal side of the hand successfully as it offers one of the larger surfaces to place fiduciary markers on for photogrammetry analysis.)
the plurality of sizing lines enables measurement of a thickness of a thumb and a thickness of a hand, (col 12 line 49-60, To scale a photogrammetric measurement, at least one known distance is required …  use a fixture with targets on it and measure the fixture along with the object … it can be used to scale the other measurements between reference points on the object. Such fixtures are commonly called scale bars.;)
such that the plurality of sizing lines extends toward the palmar side of the hand. (col 12 line 49-60, To scale a photogrammetric measurement, at least one known distance is required …  use a fixture with targets on it and measure the fixture along with the object … it can be used to scale the other measurements between reference points on the object. Such fixtures are commonly called scale bars; examiner notes that positioning the scale bar in this manner so that the scanned image includes them is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In this case, a position for the scale must be chosen, there are a finite number of reasonable angles that can be used for one, and one of ordinary skill in the art could reasonably choose the angle of towards the plamar side of the hand successfully as it offers one of the larger surfaces to correspond the scale to.)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Summit (US 8613716 B2) in view of Palmflex, 6 September 2015, retrieved from https://www.palmflex.com/glove-sizing.html via the internet archive wayback machine (https://web.archive.org/web/20150906095157/https://www.palmflex.com/glove-sizing.html).
Regarding Claim 16:
Summit does not teach in particular, but Palmflex teaches:
wherein the schematic defines a region removable therefrom for wrapping about at least a portion of an actual hand for obtaining a measurement. (measuring in such a manner is obvious in view of PalmFlex, "To find out your glove size, measure (in inches) around your hand with a tape measure across your palm. You should use your dominant hand, the right if you are right-handed, and the left if you are left-handed."; see also Summit col 2 line 55-65, The part is then overwrapped with thin loose cotton wrap such as Webril that is applied in layers. An attempt is made to apply the cotton as uniformly as possible as any folds or imperfection can be a source of future skin breakdown once the hard outer shell is applied. Typically greater amounts of the cotton padding layer are applied over the terminal regions for the cast.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the measurement wrap of Palmflex as a scale bar in the photogrammetry measurements in the design system of Summit, in order to enable accurate measurement of sizes for hand brace sizes (equivalent to the glove sizes suggested by PalmFlex).

Regarding Claim 17:
Summit does not teach in particular, but Palmflex teaches:
wherein the region is removed along a base line such that the base line is aligned with a dorsal side of the actual hand and the region is wrapped in a direction about a portion of the actual hand, (measuring in such a manner is obvious in view of PalmFlex, "To find out your glove size, measure (in inches) around your hand with a tape measure across your palm. You should use your dominant hand, the right if you are right-handed, and the left if you are left-handed."; see also Summit col 2 line 55-65, The part is then overwrapped with thin loose cotton wrap such as Webril that is applied in layers. An attempt is made to apply the cotton as uniformly as possible as any folds or imperfection can be a source of future skin breakdown once the hard outer shell is applied. Typically greater amounts of the cotton padding layer are applied over the terminal regions for the cast.)
such that a thickness or partial circumference is obtained according to where at least one alignment target intersects one of a plurality of sizing lines. (measuring in such a manner is obvious in view of PalmFlex, "To find out your glove size, measure (in inches) around your hand with a tape measure across your palm. You should use your dominant hand, the right if you are right-handed, and the left if you are left-handed."; see also Summit col 2 line 55-65, The part is then overwrapped with thin loose cotton wrap such as Webril that is applied in layers. An attempt is made to apply the cotton as uniformly as possible as any folds or imperfection can be a source of future skin breakdown once the hard outer shell is applied. Typically greater amounts of the cotton padding layer are applied over the terminal regions for the cast.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the measurement wrap of Palmflex as a scale bar in the photogrammetry measurements in the design system of Summit, in order to enable accurate measurement of sizes for hand brace sizes (equivalent to the glove sizes suggested by PalmFlex).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147